UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-1111



OSCAR BALBUENA TORRES; YOLANDA BALBUENA,

                                                        Petitioners,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                         Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-909-542; A95-909-526)


Submitted:    January 17, 2007              Decided:   June 11, 2007


Before WILLIAMS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition dismissed by unpublished per curiam opinion.


Ivan Yacub,   LAW OFFICE OF IVAN YACUB, Falls Church, Virginia, for
Petitioner.   Peter D. Keisler, Assistant Attorney General, Michelle
G. Latour,    Assistant Director, Michele Y. F. Sarko, OFFICE OF
IMMIGRATION   LITIGATION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Oscar Balbuena Torres and his wife, Yolanda Balbuena,

both natives and citizens of Mexico, petition for review of an

order of the Board of Immigration Appeals (Board) affirming without

opinion   the   Immigration    Judge’s    (IJ)    order    denying   Balbuena

Torres’s application for adjustment of status.

           Balbuena   Torres   concedes    that    pursuant    to    8   C.F.R.

§ 1245.10(j) (2006), he is barred from eligibility for adjustment

of status under 8 U.S.C.A. § 1255(i) (West 2005), because he was

substituted as a beneficiary of the relevant labor certification

after April 30, 2001. He contends, however, that the regulation in

question should be invalidated as contrary to the statute, which he

asserts is employment based and should be read in the light most

favorable to the alien.        Because Balbuena Torres did not raise

these specific claims before the Board on appeal from the decision

of the IJ, we find that we are without jurisdiction to review them

due to failure to exhaust administrative remedies.             See 8 U.S.C.

§ 1252(d)(1) (2000).

           Accordingly, we dismiss the petition for review for lack

of jurisdiction.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          PETITION DISMISSED


                                  - 2 -